Case: 15-60400    Document: 00513726880     Page: 1   Date Filed: 10/20/2016




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit


                                No. 15-60400                         FILED
                              Summary Calendar                October 20, 2016
                                                                Lyle W. Cayce
                                                                     Clerk

MANDEEP SINGH,

                                           Petitioner,

versus

LORETTA LYNCH, U.S. Attorney General,

                                           Respondent.




                     Petition for Review of an Order of the
                        Board of Immigration Appeals




Before SMITH, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:

     Mandeep Singh, a native and citizen of India, petitions for review of the
decision of the Board of Immigration Appeals (“BIA”) denying his motion to
reopen. Singh was charged with entering the United States without inspection
in 2011. He sought asylum, withholding of removal, and relief under the
    Case: 15-60400    Document: 00513726880     Page: 2   Date Filed: 10/20/2016


                                 No. 15-60400

Convention Against Torture (“CAT”), claiming he was threatened and injured
by members of rival political party in India—the Akali Dal (Badal) party—for
refusing to join their ranks. He alleged that his life was in “grave danger” and
that he could not relocate to another state in India, so he left India and at-
tempted entry into the United States.

      The immigration judge (“IJ”) denied relief, and the BIA affirmed but
remanded, instructing the IJ to make additional findings concerning Singh’s
eligibility for protection under the CAT. On remand, the IJ made further find-
ings, denied relief under the CAT, and ordered Singh removed to India. Singh
did not appeal the IJ’s order.

      More than nine months later, Singh filed an untimely motion to reopen,
asserting that the Indian police had threatened him and wrongly accused him
of receiving terrorist training in Pakistan. In support of his claims, he submit-
ted affidavits from his mother and the Sarpanch of his Indian village, and the
State Department’s 2012 Country Report for India. He averred that the Coun-
try Report verified his new fear of returning to India, because it established
that human rights violations regularly occur in India, and the Indian police
and security forces commit serious abuses. Singh claimed entitlement to relief
based on changed circumstances. The IJ denied the motion to reopen, and the
BIA dismissed the appeal.

      We review the denial of a motion to reopen under a “highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303–04 (5th
Cir. 2005). Under that standard, the BIA’s ruling will stand, even if this court
concludes it is erroneous, “so long as it is not capricious, racially invidious,
utterly without foundation in the evidence, or otherwise so irrational that it is
arbitrary rather than the result of any perceptible rational approach.” Id.
at 304 (internal quotation marks and citation omitted).


                                        2
     Case: 15-60400       Document: 00513726880          Page: 3     Date Filed: 10/20/2016


                                       No. 15-60400

       The BIA found, inter alia, that “the State Department’s 2012 Country
Reports for India did not describe a change in country conditions that are mate-
rially different than [sic] the conditions in place at the time [Singh] was
ordered removed.” The BIA further found that, although the Report describes
“ongoing violence by both insurgents and security forces,” it “does not indicate
whether conditions have substantially deteriorated since [Singh’s] order of
removal.”

       Those conclusions find support in the record. A motion to reopen can be
denied where the evidence of changed conditions shows only a continuance of
ongoing violence in the home country. 1 Moreover, Singh’s assertion that he
fears for his safety upon returning to India, given the new threats and violence
experienced by his mother and the Indian police’s targeting of him, amounts to
a change in personal circumstances and does not constitute changed country
conditions. 2

       The petition for review is DENIED.




       1See, e.g., Ramos v. Lynch, 622 F. App’x 432, 433 (5th Cir. 2015); Das v. Holder, 490 F.
App’x 672, 673 (5th Cir. 2012); Thomas v. Holder, 396 F. App’x 60, 61 (5th Cir. 2010); Himani
v. Mukasey, 305 F. App’x 229, 231 (5th Cir. 2008).
       2 See Gatamba v. Holder, 485 F. App’x 690, 691 (5th Cir. 2012); Yang Xin Chun v.
Holder, 335 F. App’x 454, 455 (5th Cir. 2009); Keivani v. Gonzales, 214 F. App’x 469, 470 (5th
Cir. 2007); Zhao, 404 F.3d at 407.


                                              3